Citation Nr: 0735782	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right posterior chest, currently 
rated 10 percent disabling.
 
2.  Entitlement to service connection for a right hand 
disorder (hand tremors).

3.  Entitlement to service connection for arthritis of the 
neck and back.

4.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating for residuals of shell fragment wounds of 
the right posterior chest, rated as 10 percent disabling.  
The veteran desires a higher rating.

The veteran testified before a Veterans Law Judge at a 
hearing in January 2001.  A transcript of the hearing is of 
record.  In February 2001, the Board remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

Residuals of a shell fragment wound of the right posterior 
chest

The veteran's claim for an increased evaluation for residuals 
of a shell fragment wound of the right posterior chest, rated 
as 10 percent disabling was denied in an August 1998 
decision.  The veteran contends that he is entitled to a 
higher disability rating.

Before a decision can be rendered in this matter, the Board 
finds due process considerations require that this case be 
remanded to the RO.  On the veteran's VA Form 1-9, 
Substantive Appeal, dated in March 2005, he requested a 
hearing before a Veterans Law Judge, at a local VA office.  
In a November 2005 written statement, the veteran 
subsequently informed the RO that he desired to cancel this 
hearing.  Thereafter, in a written statement dated in April 
2007, the veteran requested a hearing before a Veterans' Law 
Judge at a local RO.  

To date, no hearing has been scheduled and there is no 
indication that the veteran has withdrawn his request or 
otherwise waived his right to a hearing before a Veterans Law 
Judge.  Hence, the hearing must be scheduled by the RO.  See 
38 C.F.R. § 20.700 (2007).


Service connection for right hand disorder, arthritis of the 
back and neck, and fatigue

In reviewing the claims file the Board also observes that the 
veteran filed a claim of entitlement to service connection 
for a right hand disorder, and arthritis of the back and neck 
in December 2001.  The RO denied service connection for those 
claimed disorders; as well as service connection for fatigue, 
in a September 2002 rating action.  The veteran submitted a 
Notice of Disagreement (NOD) with this decision, which was 
received by the RO in October 2002.  For reason unknown, the 
NOD was not associated with the claims folder until sometime 
in 2003, after the case was sent to the Board on another 
matter.  It does not appear that the RO has undertaken any 
actions in this case, and it is unclear whether all of the 
conditions of VCAA have been satisfied regarding these 
issues.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board 
finds a notice of disagreement has been submitted regarding a 
matter which has not been addressed in a statement of the 
case (SOC), the issue should be remanded for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As 
these three issues have not been properly addressed in an 
SOC, they must be remanded for appropriate development.

While the Board regrets that further remand of this matter 
will further delay an appellate decision, it is necessary for 
proper adjudication of the appeal:
Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge in accordance with 
applicable procedures.  The veteran 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2007).  If the 
veteran desires to withdraw the request 
for the hearing, he must do so in writing 
to the RO.

2.  The veteran should be provided an SOC 
on the issues of entitlement to service 
connection for arthritis of the cervical 
and lumbar spines; fatigue; and a right 
hand disorder.  The veteran and his 
representative should be apprised that to 
perfect the appeal on this issue for 
Board review he must submit a substantive 
appeal.  The requisite period of time for 
a response should be allowed.

3.  Once the claims file has been 
reviewed to ensure that all of the 
foregoing requested development has been 
completed, the RO is advised that it is 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



